DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadeech et al. (US 2017/0232430). 
As to claim 1, Dadeech et al. discloses forming a coating onto a substrate. The process comprises apply a photoresist masking to the substrate (see 0049); applying a template (photomask, see 0050) over the photoresist masking; curing at least a portion of the photoresist mask (0050); removing the uncured portion (see 0050-0051); applying at least one layer of paint to the substrate (see 0052); and removing the photoresist masking from the substrate (see 0053). 
As to claim 3, since the template mask is removed after curing, it is temporarily secured to the component. 
As to clam 4, the curing occurs by exposing the photoresist to ultraviolet light (see 0050).
As to claim 5, the uncured portion can be removed by solvent (see 0051). 
As to claim 6, the paint is applied via spraying (see 0052).
As to claim 7, the photoresist mask is removed by washing (see 0053).
As to claim 16, Dadeech et al. discloses selectively applying a coating to a substrate. The process comprises providing a component to receive a coating (12 of Fig. 4, see 0048); applying a photoresist masking to the surface of the component (see 0049); applying a template (photomask, see 0050) over the photoresist masking (since the template mask is removed after curing, it is temporarily secured to the component); curing at least a portion of the photoresist mask (0050) leaving another portion uncured; removing the template mask and removing the uncured portion (see 0050-0051); applying at least one layer of paint to the substrate (see 0052); and removing the photoresist masking from the substrate (see 0053). 
As to clam 18, the curing occurs by exposing the photoresist to ultraviolet light (see 0050).
As to claim 19, the uncured portion can be removed by solvent (see 0051). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (US 2007/0026205) in view of Sugeta et al. (US 2006/0258809).
As to claim 1, Anton et al. discloses a process for selectively applying a coating to a substrate. The process comprises applying a photoresist masking ( 640 of Fig. 19. 0060) to a component (see 610 of Fig. 19); forming a pattern within the masking (see Fig.20) and applying at least one layer of paint to the component (see 622 of Fig. 21) and removing the photoresist masking from the component (see Fig. 22). 
Anton et al. does not explicitly teach applying a template mask to the component on top of the photoresist masking, curing a portion of the photoresist masking on the component, removing an uncured portion of the photoresist as required by claim 1. 
Anton et al states the patterned masking layer can be formed using a photolithographic process, by stamp or by stencil (see 0039, 0061). It is known in the art that the photolithographic process involves deposition of a photoresist material that is dried then cured using radiation through a mask pattern and then the untreated portions are removed (See 0055 of Sugeta et al.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Anton et al. to use the photolithographic process described by Sugeta et al. to form the patterned coating over the substrate. One would have been motivated to do so since Anton et al. teaches that as an alternative process while Sugeta et al. discloses how the process is performed. 
As to claim 2, the photoresist can be applied by spraying (see 0062).
As to claim 3, since the template mask is removed after curing, it is temporarily secured to the component. 
As to claim 4,  Anton modified by Sugeta et al. teaches using radiation such as ultraviolet radiation to cure portions of the photoresist (see 0055 of Sugeta et al.)
As to claim 5 and 7, the uncured portions of the photoresist can be washed with solvent (see 0055 of Sugeta et al). 
As to claim 8, the photoresist mask is removed without damaging the paint layer (see Fig. 22).
As to claim 9, the masking can be removed by hand. 
As to claim 16, Anton et al. modified by Sugeta et al. as stated above discloses selectively applying a coating by supplying a component to be coated (610 Fig. 10 of Anton et al.); applying a photoresist masking to the surface (see 640 if Fig. 19); temporarily securing a mask to the component (see Sugeta et al. 0055); curing a portion of the photoresist to create a cured and uncured portion (see Sugeta et al. 0055); removing the template mask and removing the uncured portions (see Sugeta et al. 0055); applying a layer of paint to the surface (see Fig. 21 of Anton) and removing the photoresist (see Fig. 22 of Anton). 
As to claim 17, the photoresist can be applied by spraying (see 0062).
As to claim 18,  Anton modified by Sugeta et al. teaches using radiation such as ultraviolet radiation to cure portions of the photoresist (see 0055 of Sugeta et al.)
As to claim 19, the uncured portions of the photoresist can be washed with solvent (see 0055 of Sugeta et al). 
Claims 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (US 2007/0026205) in view of Sugeta et al. (US 2006/0258809) as applied to claims 1 and 16 above, further in view of Wong et al. (US 5894373).
The teachings of Anton et al. and Sugeta et al. as applied to claims 1 and 16 are as stated above. 
Anton et al. and Sugeta et al. fail to teach the template mask is formed of sheet metal as required by claims 10 and 20.
However, in the process of photolithography it is known to use sheet metal as the template mask for the photoresist as taught by Wong (see col. 5, lines 50-63). It would have been obvious to one having ordinary skill in the art before the effective filing date to use the sheet metal pattern as taught by Wong in the process of Anton et al. and Sugeta et al. in order to selectively treat the photoresist coating. One would have been motivated to do so since Sugeta teaches the general use of a patterned mask while Wong discloses a specific material used for the template mask. 

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadeech et al. (US 2017/0232430) as applied to claim 1 above in view of Wong et al. (US 5894373).
The teachings of Dadeech et al. as applied to claims 1 and 16 are as stated above. 
Dadeech et al. fail to teach the template mask is formed of sheet metal as required by claims 10 and 20.
However, in the process of photolithography it is known to use sheet metal as the template mask for the photoresist as taught by Wong (see col. 5, lines 50-63). It would have been obvious to one having ordinary skill in the art before the effective filing date to use the sheet metal pattern as taught by Wong in the process of Dadeech et al. in order to selectively treat the photoresist coating. One would have been motivated to do so since Dadeech et al. teaches the general use of a patterned mask while Wong discloses a specific material used for the template mask. 
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadeech et al. (US 2017/0232430) in view of Nakane et al. (WO 2006/001178).
As to claim 11, Dadeech et al. discloses selectively applying a coating to a substrate. Dadeech et al. discloses a device for applying a photoresist masking the surface of the component (see 0048); a mask template (photomask) is applied over the photoresist; the photoresist is exposed to UV light to cure at least a portion of the exposed art of the photoresist  which would require the use of a UV light device; the uncured portion is removed; a sprayer is used to apply the coating (see 0052); and the remaining portions of the photoresist is removed by wiping or washing (see 0048-0053).   
Dadeech et al. fails to explicitly state a third device is used to remove the uncured portion of the photoresist masking and a fifth device is used to remove the remaining photoresist. Dadeech et al. fails to teach a controller is in communication with the first, second, third, fourth or fifth devices according to a painting algorithm as required by claim 11. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the process of removing the uncured and remaining portions of the photoresist can either be completed by hand or by a device. It would have been obvious to one having ordinary skill in the art to use either method in order to successfully and efficiently remove photoresist from the substrate. It has been established that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
As to the limitation of using a controller according to a painting algorithm, Nakane et al. discloses a painting system that minimizing the time required to paint by automating the system where the system is controlled based on painting path data (see abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dadeech et al. to include an automated system which is based on a printing path data as taught by Nakane et al. One would have been motivated to do so since both are directed to applying a coating a part of an automotive body where Nakane et al. further teaches automated the process is more time efficient. 
As to claim 12, the photoresist can be applied via spraying (see 0048).
As to claim 13, the photoresist is cured via ultraviolet light.
As to claim 14, the removal of the photoresist is done by washing the substrate with a solvent. Dadeech et al. discloses the use of a sprayer in order to apply coating it would have been obvious to configure more sprayers in order to wash the substrate. 
As to claim 15, the removal can be done by solvent removal which is a abrading process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715